1    Young Cho
     Attorney at Law: 189870
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Attorneys for Plaintiff
6    Irma Alicia Farias
7
8
9
10
11                        UNITED STATES DISTRICT COURT
12                       EASTERN DISTRICT OF CALIFORNIA
13
14   IRMA ALICIA FARIAS,                      )   Case No.: 2:18-cv-01122-EFB
                                              )
15                Plaintiff,                  )   STIPULATION AND PROPOSED
                                              )   ORDER FOR THE AWARD AND
16         vs.                                )   PAYMENT OF ATTORNEY FEES
                                              )   AND EXPENSES PURSUANT TO
17   ANDREW SAUL,                             )   THE EQUAL ACCESS TO JUSTICE
     Commissioner of Social Security,         )   ACT, 28 U.S.C. § 2412(d) AND
18                                            )   COSTS PURSUANT TO 28 U.S.C. §
                  Defendant.                  )   1920
19                                            )
                                              )
20
21         TO THE HONORABLE EDMUND F. BRENNAN, MAGISTRATE
22   JUDGE OF THE DISTRICT COURT:
23         IT IS HEREBY STIPULATED, by and between the parties through their
24   undersigned counsel, subject to the approval of the Court, that Irma Alicia Farias
25   be awarded attorney fees in the amount of four thousand dollars ($4,000.00) under
26   the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the

                                             -1-
1    amount of zero dollars ($0.00) under 28 U.S.C. § 1920. This amount represents
2    compensation for all legal services rendered on behalf of Plaintiff by counsel in
3    connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
4           After the Court issues an order for EAJA fees to Irma Alicia Farias, the
5    government will consider the matter of Farias's assignment of EAJA fees to Young
6    Cho. The retainer agreement containing the assignment is attached as exhibit 1.
7    Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to honor the
8    assignment will depend on whether the fees are subject to any offset allowed under
9    the United States Department of the Treasury's Offset Program. After the order for
10   EAJA fees is entered, the government will determine whether they are subject to
11   any offset.
12          Fees shall be made payable to Farias, but if the Department of the Treasury
13   determines that Farias does not owe a federal debt, then the government shall cause
14   the payment of fees, expenses and costs to be made directly to Law Offices of
15   Lawrence D. Rohlfing, pursuant to the assignment executed by Farias.1 Any
16   payments made shall be delivered to Young Cho.
17          This stipulation constitutes a compromise settlement of Farias's request for
18   EAJA attorney fees, and does not constitute an admission of liability on the part of
19   Defendant under the EAJA or otherwise. Payment of the agreed amount shall
20   constitute a complete release from, and bar to, any and all claims that Farias and/or
21   Young Cho including Law Offices of Lawrence D. Rohlfing may have relating to
22   EAJA attorney fees in connection with this action.
23   ///
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                              -2-
1          This award is without prejudice to the rights of Young Cho and/or the Law
2    Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
3    42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
4    DATE: October 29, 2019         Respectfully submitted,
5                                   LAW OFFICES OF LAWRENCE D. ROHLFING
6                                         /s/ Young Cho
                                 BY: __________________
7                                   Young Cho
                                    Attorney for plaintiff Irma Alicia Farias
8
9    DATED: October 29, 2019        McGREGOR W. SCOTT
                                    United States Attorney
10
11
                                           /s/ Annabelle J. Yang
12
                                    ANNABELLE J. YANG
13                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
14                                  ANDREW SAUL, Commissioner of Social
                                    Security (Per e-mail authorization)
15
16
17
18                                        ORDER
19         Approved and so ordered.
20   DATED: October 30, 2019.
21
22
23
24
25
26

                                             -3-
